Exhibit 10.1

 

LOGO [g272332g40e03.jpg]

William Benton Allen, Jr.

17 West Broad Oaks Drive

Houston, Texas 77056

September 30, 2016

Dear Billy:

We are pleased to offer you the position of Senior Vice President, Chief
Accounting Officer in the Finance organization based in our Dallas, TX office.
In this position, you will report directly to Kevin Berryman, EVP & Chief
Financial Officer. This offer of employment is conditioned upon your acceptance
of the terms and conditions outlined in this letter and the attached Employee
Acceptance Statement.

Your start date, and the effective date of your hire, will be no later than
Monday, October 17th, or another mutually agreeable date.

This offer includes the following elements:

 

  •   An annual base salary of $375,000. Your base salary will be reviewed
annually.

 

  •   Participation in Jacobs’ Management Incentive Plan for fiscal year 2017
and future fiscal years in which you remain employed, with an incentive target
of 60% of your base salary. Annual incentives are subject to performance and
other requirements as described in the terms and conditions of the Incentive
Plan document.

 

  •   A fiscal year (“FY”) 2017 equity award with a grant value of $300,000 to
be granted in alignment with our annual equity grants in November 2016. Award
constructs and final grant values require the approval of our HR & Compensation
Committee.

 

  •   An equity award for future years in which you remain employed, in an
amount, and in a form, determined by the Compensation Committee, commensurate
with your position. All such equity awards are subject to the terms and
conditions of the 1999 Jacobs Engineering Group Inc. Stock Incentive Plan (as it
may be amended from time to time, or any plan adopted by Jacobs in replacement
thereof), and subject to approval of the HR &Compensation Committee.

 

  •   Eligibility to participate in the Jacobs’ Executive Deferral Plan, subject
to the terms and conditions of that plan.

 

  •   Company standard relocation assistance commensurate with your assignment
location in Dallas, TX.

 

  •   Paid time off (“PTO”) of 5 weeks annually. PTO will accrue at a rate of 25
days (200 hours) per calendar year (in addition to the six US company paid
holidays). PTO is subject to the conditions outlined in the Jacobs PTO policy.

 

  •   Healthcare benefits, which are effective the first of the month following
your start date. Benefits coverage and plan options are described in the
enclosed benefits brochure. Should you have additional questions regarding
benefits, please let me know.

 

  •   If you are discharged by Jacobs without Cause or you resign from Jacobs
with Good Reason within two years following your start date, you will receive a
lump sum payment equal to one-year’s base salary and target bonus, paid no later
than 30 days following your termination; subject to any delay in payment
required in order to avoid the imposition of tax penalties on you pursuant to
Code Section 409A.



--------------------------------------------------------------------------------

Page 2

 

  ◾ “Cause” in this letter means: (i) an intentional act of fraud, embezzlement,
theft or any other material violation of law that occurs during or in the course
of your employment with the Company; (ii) intentional damage to the Company’s
assets; (iii) intentional engagement in any competitive activity which would
constitute a breach of your duty of loyalty or of your contractual obligations;
(iv) intentional breach of any of the Company’s written policies, including its
confidentiality policy; (v) the willful and continued failure to substantially
perform your duties for the Company (other than as a result of incapacity due to
physical or mental illness); (vi) failure by you to cooperate in any
investigation of Jacobs by any governmental or self-regulatory authority, or in
any internal investigation; or (vii) willful conduct by you that is demonstrably
and materially injurious to Jacobs, monetarily or otherwise. For purposes of
this paragraph, and act, or a failure to act, shall not be deemed willful or
intentional, as those terms are used herein, unless it is done, or omitted to be
done, by you in bad faith or without a reasonable belief that your action or
omission was in the best interest of Jacobs. Failure to meet performance
standards or objectives, by itself, does not constitute “Cause”. “Cause”
includes any of the above grounds for dismissal regardless of whether Jacobs
learns of the existence of such grounds before or after terminating your
employment.

 

  ◾ “Good Reason” in this letter has the Internal Revenue Code (“Code”)
Section 409A “safe harbor” definition, as described in Treasury Regulation
Section 1.409A-1(n)(2)(ii). A resignation will not be considered for Good Reason
unless it actually occurs not more than ninety (120) days following the initial
existence of one or more of the applicable Good Reason conditions arising
without your consent, and then only if you provide notice to Jacobs of the
initial existence of such a condition, which describes such condition in detail,
no less than ninety (90) days after the initial existence of the condition, and
Jacobs does not remedy the condition within the thirty (30) days following its
receipt of such notice.

Other Considerations:

 

  •   All of your compensation will be subject to applicable income tax,
employment tax and other withholding.

 

  •   This letter shall be construed in accordance with the internal laws of the
State of Texas, without regard to the conflict of law provisions of any state
which would provide for the application of the laws of any state other than
Texas.

 

  •   You represent and warrant to Jacobs that, as of your start date, you are
not a party to any agreement, written or oral, containing any non-competition or
non-solicitation provisions or any other restrictions (including, without
limitation, any confidentiality provisions) that would result in any restriction
on your ability to accept and perform the position described in this letter, or
any other position, with Jacobs or any of its affiliates (the “Representation”).

 

  •   It is intended that the payments and benefits provided under this letter
shall comply with the provisions of Code Section 409A and the regulations
relating thereto, or an exemption thereto, and this letter shall be interpreted
accordingly.

 

  •   This position is classified as exempt, with no eligibility for overtime.

 

  •   Please note that Jacobs has a “bring your own device” policy and does not
provide compensation for cell phone or phone charges. Expenses associated with
phone/data use during business required international travel can be expensed.

 

  •   Jacobs is an at will employer, meaning that either you or Jacobs may
terminate the employment relationship at any time and for any reason, with or
without notice.



--------------------------------------------------------------------------------

Page 3

 

To indicate your acceptance of this offer, please countersign and return this
letter. Additionally, your acceptance of this offer is contingent on your
reviewing and signing the enclosed Employee Acceptance Statement, which notes
Jacobs’ conditions of employment and your rights and responsibilities, and
further contingent on the accuracy of the Representation. Both signed documents
should be returned to Lori.Sundberg@jacobs.com.

Drug screening information will be sent under separate cover.

 

Sincerely,     /s/ Lori Sundberg       September 30, 2016 Lori Sundberg      
Date SVP, Global Human Resources      

I hereby accept the terms and conditions of this offer letter:

 

/s/ William Benton Allen, Jr.       October 4, 2016 William Benton Allen, Jr.  
    Date

 

cc: Kevin Berryman

Tom Kolder

Matt Dehamel



--------------------------------------------------------------------------------

Page 4

 

EMPLOYEE ACCEPTANCE STATEMENT

The following information addresses Jacobs’ employment requirements and your
rights and responsibilities. Jacobs is an employer at will; wherein, either
party may conclude the employment relationship at any time for any reason or no
reason.

Equal Employment Opportunity

Jacobs provides a workplace free of discrimination and harassment. Our Equal
Employment Opportunity and Affirmative Action Programs promote equality in the
design and administration of personnel actions, such as recruitment,
compensation, benefits, transfers and promotions, training, and social and
recreational programs. These activities shall be administered equitably without
regard to race, color, religion, gender, age, national origin, disability,
veteran status, or any other characteristic protected by law. Any employee with
questions or concerns about any type of discrimination in the workplace is
encouraged to bring these issues to the attention of his/her immediate
supervisor, the Human Resources Department, the Compliance Officer and/or the
Integrity Hotline. Employees can raise concerns and make reports without fear of
reprisal. Anyone found to be engaging in any type of unlawful discrimination
will be subject to disciplinary action up to and including termination of
employment.

Employment Eligibility

As a requirement of the U.S. Immigration Reform and Control Act of 1986, all
employees hired to work in the United States must show evidence of employment
eligibility and identity. Employment is conditional upon your ability to verify
your eligibility for employment with Jacobs in the United States. Enclosed is a
list of acceptable documents for I-9 purposes. Please be prepared to comply with
this requirement within three (3) business days of starting work by presenting
either one document from List A OR one document each from List B and List C.
Should you require information regarding immigration questions, please contact
me to discuss our procedures.

Drug-Free Workplace

You understand that in accordance with Jacobs’ policy, employment is conditional
upon you passing a pre-employment drug screen. Lori Sundberg will work with you
to make the necessary arrangements.

Confidentiality and Business Conduct

As a further condition of employment, on your first day of employment, you will
be asked to read and sign a Confidentiality Agreement, read the Jacobs Corporate
Policy concerning Business Conduct, and sign a Statement of Understanding and
Compliance.

I hereby accept these terms and conditions of employment:

 

/s/ William Benton Allen, Jr.       October 4, 2016 William Benton Allen, Jr.  
    Date